—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered August 17, 1994, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Review of the record reveals no basis to disturb the hearing court’s determination that the lineup was not unduly suggestive and that there was no substantial likelihood of a misidentification (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833; People v Singleton, 222 AD2d 719; People v Bower, 222 AD2d 516; People v Jacobi, 159 AD2d 308). Moreover, the trial court’s refusal to sanction the prosecution for the inadvertent destruction of a tape of a "911” call made after the robbery (a "Sprint” report of the call was supplied) was not an improvident exercise of discretion, as there was no showing either of bad faith on the part of the People or of prejudice to the defen*318dant (see, People v Gibbs, 211 AD2d 641; People v Grice, 203 AD2d 587, 588; People v Diggs, 185 AD2d 990, 990-991; People v Deas, 174 AD2d 751, 752).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., O’Brien, Ritter and Friedmann, JJ., concur.